Citation Nr: 1111076	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service Agent Orange exposure.

2.  Entitlement to service connection for a liver condition, to include as secondary to in-service Agent Orange exposure.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the RO.

In January 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The issue of service connection for a liver condition, to include as secondary to in-service Agent Orange exposure is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have been physically present in the DMZ in the Republic of Korea, during the presumptive period for exposure to Agent Orange.

2.  The Veteran currently is shown to have diabetes mellitus, type II to a degree of at least 10 percent after service.



CONCLUSION OF LAW

By extending the benefit of the doubt, to the Veteran, his disability manifested by diabetes mellitus is due to his presumed exposure to Agent Orange that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).

To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Considering the claim on appeal in light of the duties imposed by VCAA and its implementing regulations, and given the favorable action granting service connection, the Board finds that no further notification or assistance is required as to the issue on appeal.



II.  Service Connection for Diabetes Mellitus, Type II

The Veteran asserts that he was exposed to Agent Orange in service and that his diabetes mellitus is the result of this exposure.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In this regard, the Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include diabetes mellitus type II, will be presumed to have been caused by such exposure if manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a); 3.309(e).  

In addition, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv)  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  

In this case, the Veteran's service records do not indicate, nor does the Veteran contend, that he had service in the Republic of Vietnam.  However, the Veteran's service records indicate that he was assigned to the 51st Signal Battalion, Company B and had Foreign Service for 1 year and 23 days with USARPAC (U.S. Army Pacific Command).  The Veteran's specialty was a lineman.  He received the National Defense Service Medal and Armed Forces Expeditionary Medal.  (See DD Form 214).

The Veteran testified that he was stationed in Korea from March 24, 1968 to April 17, 1969 and was assigned to a unit, which was subordinated to the 8th Army.  He stated that the 8th Army was located in a base camp outside of Hwajeong Bu, which was approximately 20 miles from the southern boundary fence of the demilitarized zone (DMZ).  (See January 2011 Hearing Transcript, pp. 3-4).  He stated that he made approximately 30 ration runs from the base camp in Hwajeong Bu to the DMZ during his tour in Korea. (Id. at 7).  He also stated that one of his duties included wire maintenance in the DMZ.  (Id. at 8).

As noted, the Board finds the testimony to be credible and probative regarding exposure to Agent Orange while performing duties in the DMZ, Republic of Korea.  

Therefore, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not was exposed to Agent Orange given the fact that the military used Agent Orange along the DMZ during the Veteran's service in Korea, and the Veteran's military occupational specialty as a lineman.  

Additionally, the Veteran submitted a favorable nexus opinion from a VA doctor, Dr. J. M., at Bay Pines VA Medical Center.  He opined that it was more likely than not the Veteran's diabetes mellitus was caused by exposure to Agent Orange that he encountered while working on the DMZ in Korea.  (See Dr. J.M. Letter dated February 2008).

The submitted medical records show that the Veteran was treated for diabetes mellitus, type II in January 2000.  Accordingly, the Board finds that the Veteran's diabetes mellitus is shown to have present to a degree of 10 percent or more following service.

Since the Veteran was exposed to Agent Orange and he has been diagnosed with diabetes mellitus, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.102, 3.309(e).


ORDER

Service connection for diabetes mellitus type II, as due to in-service Agent Orange exposure is granted.


REMAND

In this case, the Board notes that Veteran has been diagnosed with a liver condition.  He does not contend, nor do his medical records indicate, that he had a liver condition in service or within one year of service.  Rather, he asserts that he was exposed to Agent Orange in service and that his liver condition is the result of this exposure.  

On remand, the RO should notify the Veteran of the amended regulations as noted above.  Additionally, VBA is in the process of updating the manual to extend the dates of potential herbicide exposure along the DMZ from April 1, 1968 to August 31, 1971, in accordance with the final rulemaking.

The RO should also obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  For example, the Veteran testified that he received medical treatment at Bay Pines VA Medical Center and at a clinic in Sarasota.  (See Hearing Transcript, p. 20).  

Additionally, the Veteran submitted a favorable nexus opinion from a VA doctor, Dr. J. M., at Bay Pines VA Medical Center.  The claims file is devoid of his treatment records, which in conjunction with his opinion letter would be helpful in assessing the Veteran's claim.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

After all necessary development, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of the liver condition.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran corrective VCAA (Veterans Claims Assistance Act) notice under 38 U.S.C.A. § 5103(a) that includes an explanation of the amended regulations regarding the presumption of herbicide exposure to certain veterans who served in Korea.

2.  The RO should take appropriate action to obtain all pertinent records of medical treatment received by the Veteran that are not currently associated with the claims file (i.e., Bay Pines VA Medical Center and a clinic in Sarasota).  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The RO then should schedule the Veteran for an examination in order to ascertain the nature and likely etiology of the claimed liver condition.  The claims folder must be made available to the examiner and he/she should comment on the Veteran's presumed exposure to Agent Orange during his period of service.  The examiner should perform all necessary tests and render all appropriate diagnoses.  The examiner should opine as to whether it is at least as likely as not that the Veteran's liver condition was a consequence of exposure to Agent Orange during service.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


